Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 25th day
of September, 2017, by and between Resonant Inc., a Delaware corporation (the
“Company”), and each individual or entity named on the Schedule of Buyers
attached hereto (each such individual or entity, individually, a “Buyer” and all
of such individuals or entities, collectively, the “Buyers”).

 

RECITALS

 

A.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506(b) promulgated thereunder,
the Company desires to issue and sell to each Buyer, and each Buyer, severally
and not jointly, desires to purchase from the Company, securities of the Company
as more fully described in this Agreement.

 

B.                                    In connection with the offering, the
Company, together with National Securities Corporation (the “Placement Agent”),
have entered into an escrow agreement, in the form attached hereto as Exhibit C
(the “Escrow Agreement”), with Delaware Trust Company (the “Escrow Agent”), to
hold the Purchase Price (as hereinafter defined), to be released at the Closing
to the Company, upon the written consent of the Company and the Placement Agent.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1                               “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

--------------------------------------------------------------------------------


 

2.2                               “Assets” means all of the properties and
assets of the Company or of its wholly owned subsidiary, GVR Trade S.A., a
corporation (Aktiengesellschaft) duly incorporated in accordance with the laws
of Switzerland (“Operating Sub”), whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2.3                               “Buyer’s Purchase Price” shall mean, with
respect to any Buyer, the “Purchase Price” opposite such Buyer’s name on the
Schedule of Buyers.

 

2.4                               “Claims” means any Proceedings, Judgments,
Obligations, threats, losses, damages, deficiencies, settlements, assessments,
charges, costs and expenses of any nature or kind.

 

2.5                               “Common Stock” means the Company’s common
stock, $0.001 par value per share.

 

2.6                               “Consent” means any consent, approval, order
or authorization of, or any declaration, filing or registration with, or any
application or report to, or any waiver by, or any other action (whether similar
or dissimilar to any of the foregoing) of, by or with, any Person, which is
necessary in order to take a specified action or actions, in a specified manner
and/or to achieve a specific result.

 

2.7                               “Contract” means any written or oral contract,
agreement, order or commitment of any nature whatsoever, including, any sales
order, purchase order, lease, sublease, license agreement, services agreement,
loan agreement, mortgage, security agreement, guarantee, management contract,
employment agreement, consulting agreement, partnership agreement, shareholders
agreement, buy-sell agreement, option, warrant, debenture, subscription, call or
put.

 

2.8                               “Encumbrance” means any lien, security
interest, pledge, mortgage, easement, leasehold, assessment, tax, covenant,
restriction, reservation, conditional sale, prior assignment, or any other
encumbrance, claim, burden or charge of any nature whatsoever.

 

2.9                               “Environmental Requirements” means all Laws
and requirements relating to human, health, safety or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or Hazardous Materials in the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), or otherwise relating to the treatment, storage, disposal,
transport or handling of any Hazardous Materials.

 

2.10                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

2.11                        “GAAP” means generally accepted accounting
principles, methods and practices set forth in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the SEC or of such other Person as may be approved
by a significant segment of the U.S. accounting profession, in each case as of
the date or period at issue, and as applied in the U.S. to U.S. companies.

 

2

--------------------------------------------------------------------------------


 

2.12                        “Governmental Authority” means any foreign, federal,
state or local government, or any political subdivision thereof, or any court,
agency or other body, organization, group, stock market or exchange exercising
any executive, legislative, judicial, quasi-judicial, regulatory or
administrative function of government.

 

2.13                        “Hazardous Materials” means: (i) any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation and transformers or other
equipment that contain dielectric fluid containing levels of polychlorinated
biphenyls (PCB’s); (ii) any chemicals, materials, substances or wastes which are
now or hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.

 

2.14                        “Judgment” means any order, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

2.15                        “Law” means any provision of any law, statute,
ordinance, code, constitution, charter, treaty, rule or regulation of any
Governmental Authority.

 

2.16                        “Leases” means all leases for real or personal
property.

 

2.17                        “Material Adverse Effect” means with respect to the
event, item or question at issue, that such event, item or question would not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of this Agreement or any of the
Transaction Documents; (ii) a material adverse effect on the results of
operations, Assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole; (iii) a material adverse effect
on the Company’s or its subsidiaries’ ability to perform, on a timely basis, its
or their respective Obligations under this Agreement or any Transaction
Documents; or (iv) a material adverse effect on the Buyer’s ability to sell or
dispose of any of the Securities, whether on the Principal Trading Market, or
otherwise, in accordance with applicable securities Laws.

 

2.18                        “Material Contract” means any Contract to which the
Company is a party or by which it is bound which has been filed or is required
to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K promulgated by the SEC.

 

2.19                        “Obligation” means any debt, liability or obligation
of any nature whatsoever, whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained,
unascertained, known, unknown or obligations under executory Contracts.

 

2.20                        “Operating Sub” shall have the meaning given in
Section 2.2.

 

2.21                        “Ordinary Course of Business” means the ordinary
course of business consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.22                        “Outside Closing Date” shall have the meaning given
in Section 12.1.

 

3

--------------------------------------------------------------------------------


 

2.23                        “Permit” means any license, permit, approval,
waiver, order, authorization, right or privilege of any nature whatsoever,
granted, issued, approved or allowed by any Governmental Authority.

 

2.24                        “Person” means any individual, sole proprietorship,
joint venture, partnership, company, corporation, association, cooperation,
trust, estate, Governmental Authority, or any other entity of any nature
whatsoever.

 

2.25                        “Principal Trading Market” shall mean the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Markets, including the Bulletin Board and Pink Sheets, the NYSE Euronext or
the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

2.26                        “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.

 

2.27                        “Real Property” means any real estate, land,
building, structure, improvement, fixture or other real property of any nature
whatsoever, including, but not limited to, fee and leasehold interests.

 

2.28                        “Registration Rights Agreement” means the
Registration Rights Agreement, dated the date hereof, among the Company and the
Buyers, in the form of Exhibit A attached hereto.

 

2.29                        “SEC” means the United States Securities and
Exchange Commission.

 

2.30                        “SEC Documents” shall have the meaning given in
Section 6.7.

 

2.31                        “Securities” means the Shares, the Warrants and the
Warrant Shares.

 

2.32                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

2.33                        “Shares” means up to One Million Nine Hundred
Eighty-Four Thousand Three Hundred (1,984,300) shares of Common Stock made part
of the Units issued or issuable to the Buyers pursuant to this Agreement.

 

2.34                        “Tax” means (i) any foreign, federal, state or local
income, profits, gross receipts, franchise, sales, use, occupancy, general
property, real property, personal property, intangible property, transfer, fuel,
excise, accumulated earnings, personal holding company, unemployment
compensation, social security, withholding taxes, payroll taxes, or any other
tax of any nature whatsoever, (ii) any foreign, federal, state or local
organization fee, qualification fee, annual report fee, filing fee, occupation
fee, assessment, rent, or any other fee or charge of any nature whatsoever, or
(iii) any deficiency, interest or penalty imposed with respect to any of the
foregoing.

 

4

--------------------------------------------------------------------------------


 

2.35                        “Tax Return” means any tax return, filing,
declaration, information statement or other form or document required to be
filed in connection with or with respect to any Tax.

 

2.36                        “Transaction Documents” means this Agreement, the
Registration Rights Agreement and the Warrants executed in connection with the
transactions contemplated hereunder.

 

2.37                        “Unit” means one Share and one Warrant to purchase
one share of Common Stock.

 

2.38                        “Warrant” mean a three-year warrant (first
exercisable six months after the Initial Closing) in the form of Exhibit B
attached hereto to purchase shares of Common Stock at an exercise price equal to
$4.85.

 

2.39                        “Warrant Shares” means the shares of Common Stock
issuable upon exercise of the Warrants.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ii) references to the words “Article” or “Section” refer to the respective
Articles and Sections of this Agreement, and references to “Exhibit” or
“Schedule” refer to the respective Exhibits and Schedules annexed hereto;
(iii) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns;
(iv) references to a “third party” mean a Person not a party to this Agreement;
(v) the terms “dollars” and “$” means U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

 

ARTICLE IV

PURCHASE AND SALE

 

4.1                               Sale and Issuance of Units.  Subject to the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase, and the Company agrees to sell and issue to each Buyer,
the number of Units set forth in the column designated “Number of Units”
opposite such Buyer’s name on the Schedule of Buyers, which in the aggregate
shall be up to Nine Million Three Hundred Twenty Six Thousand Two Hundred Ten
Dollars ($9,326,210) or more of Units, at a cash purchase price of $4.70 per
Unit (the “Purchase Price”).  The Company’s agreement with each Buyer is a
separate agreement, and the sale and issuance of the Units to each Buyer is a
separate sale and issuance.

 

5

--------------------------------------------------------------------------------


 

4.2                               Closing.

 

(a)                                 The purchase, sale and issuance of the Units
shall take place at one or more closings (each of which is referred to in this
Agreement as a “Closing” and the date of each is referred to in this Agreement
as a “Closing Date”).  The initial Closing (the “Initial Closing”) shall have a
minimum total Purchase Price of not less than Eight Million Dollars ($8,000,000)
(the “Minimum Purchase Proceeds”).  The Initial Closing shall take place at the
offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th Floor,
Sherman Oaks, California 91403, or such other location as the parties shall
mutually agree, no later than the second business day following the satisfaction
or waiver of the conditions provided in Articles VIII and IX of this Agreement
(other than conditions that, by their terms, are intended to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions)
(“Initial Closing Date”), but in no event later than the Outside Closing Date.

 

(b)                                 If less than all of the Units are sold and
issued at the Initial Closing, then, subject to the terms and conditions of this
Agreement, the Company may sell and issue at one or more subsequent closings
(each, a “Subsequent Closing”), up through but no later than the Outside Closing
Date, to each Buyer who did not purchase Units at the Initial Closing or a
Subsequent Closing, the number of Units set forth in the column designated
“Number of Units” opposite such Buyer’s name on the Schedule of Buyers.  Any
such sale and issuance in a Subsequent Closing shall be on the same terms and
conditions as those contained herein.  Each Subsequent Closing shall take place
at such date, time and place as shall be approved by the Company in its sole
discretion.

 

4.3                               Form of Payment; Delivery.  At each Closing,
Buyer shall deliver to the Company the Buyer’s Purchase Price in the form of
wire transfers of immediately available U.S. funds or by the release of the
Buyer’s Purchase Price from escrow in accordance with the Escrow Agreement.

 

ARTICLE V

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer represents and warrants to the Company, that:

 

5.1                               Investment Purpose. Each Buyer is acquiring
the Securities for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, each Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities or
an available exemption under the Securities Act.  The Buyer acknowledges that a
legend will be placed on the certificates representing the Securities in the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

 

6

--------------------------------------------------------------------------------


 

5.2                               Accredited Investor Status.  Each Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D, as
promulgated under the Securities Act.

 

5.3                               Reliance on Exemptions.  Each Buyer
understands that the Units are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities Laws and that the Company is relying in part upon the truth
and accuracy of, and each Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of each Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of each Buyer to acquire the Units.

 

5.4                               Information. Each Buyer and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and other information each Buyer deemed material
to making an informed investment decision regarding its purchase of the Units,
which have been requested by each Buyer.  Buyer acknowledges that it has
received and reviewed a copy of the SEC Documents.  Each Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
its management. Neither such inquiries, nor any other due diligence
investigations conducted by any Buyer or its advisors, if any, or its
representatives, shall modify, amend or affect each Buyer’s right to rely on the
Company’s and Operating Sub’s representations and warranties contained in
Article VI below.  Each Buyer understands that its investment in the Units
involves a high degree of risk.  Each Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment.  Each
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Units.

 

5.5                               No Governmental Review. Each Buyer understands
that no United States federal or state Governmental Authority has passed on or
made any recommendation or endorsement of the Units, or the fairness or
suitability of the investment in the Units, nor have such Governmental
Authorities passed upon or endorsed the merits of the offering of the Units.

 

5.6                               Authorization, Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of each Buyer
and is a valid and binding agreement of each Buyer, enforceable in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

5.7                               General Solicitation.  The Buyer is not
purchasing the Units as a result of any advertisement, article, notice or other
communication regarding the Units published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.  The Buyer
represents that it has a relationship preceding its decision to purchase the
Units with the Company.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company and Operating Sub each hereby makes the following representations and
warranties to the Buyer.  The Disclosure Schedules shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Article VI and certain other sections of this Agreement, and the
disclosures in any section or subsection of the Disclosure Schedules shall
qualify other sections and subsections in this Article VI only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

 

6.1                               Subsidiaries.  Except for a one hundred
percent (100%) ownership in Operating Sub, the Company has no subsidiaries and
the Company does not own, directly or indirectly, any outstanding voting
securities of or other interests in, or have any control over, any other
Person.  With respect to Operating Sub, all representations and warranties in
this Article VI and elsewhere in this Agreement shall be deemed repeated and
re-made from and by Operating Sub, as if such representations and warranties
were independently made by Operating Sub, in this Agreement (but modified as
necessary in order to give effect to the intent of the parties that such
representation and warranty is being made by the Operating Sub, rather than the
Company, as applicable).  In addition, each representation and warranty
contained in this Article VI or otherwise set forth in this Agreement shall be
deemed to mean and be construed to include the Company and each of its
subsidiaries, as applicable, regardless of whether each of such representations
and warranties in Article VI specifically refers to the Company’s subsidiaries
or not.

 

6.2                               Organization.  The Company and its
subsidiaries are corporations, duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which they are incorporated.  The
Company has the full corporate power and authority and all necessary
certificates, licenses, approvals and Permits to: (i) enter into and execute
this Agreement and the Transaction Documents and to perform all of its
Obligations hereunder and thereunder; and (ii) own and operate its Assets and
properties and to conduct and carry on its business as and to the extent now
conducted.  The Company is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its business or the ownership or use and operation of its Assets or properties
requires such qualification, except to the extent that failure to so qualify
will not result in a Material Adverse Effect.

 

6.3                               Authority and Approval of Agreement; Binding
Effect.  The execution and delivery by Company of this Agreement and the
Transaction Documents, and the performance by Company of all of its Obligations
hereunder and thereunder, including the issuance of the Units, have been duly
and validly authorized and approved by Company and its board of directors
pursuant to all applicable Laws and no other corporate action or Consent on the
part of Company, its board of directors, stockholders or any other Person is
necessary or required by the Company to execute this Agreement and the
Transaction Documents, consummate the transactions contemplated herein and
therein, perform all of Company’s Obligations hereunder and thereunder, or to
issue the Units.  This Agreement and each of the Transaction Documents have been
duly and validly executed by Company (and the officer executing this Agreement
and all such other Transaction Documents is duly authorized to act and execute
same on behalf of Company) and constitute the valid and legally binding
agreements of Company, enforceable against Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

8

--------------------------------------------------------------------------------


 

6.4                               Capitalization.  Immediately prior to the
Initial Closing, the authorized capital stock of the Company will consist of
50,000,000 shares, with a par value of $0.001 per share, of which 47,000,000
shares are designated Common Stock and 3,000,000 shares are designated preferred
stock, of which 14,721,582 shares of Common Stock and no shares of preferred
stock are issued and outstanding.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  The Common Stock is
currently quoted on the Nasdaq Capital Market under the trading symbol “RESN.” 
The Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation.  Except as set forth on Schedule 6.4, no shares
of Common Stock are subject to preemptive rights or any other similar rights or
any Encumbrances suffered or permitted by the Company.  Except as set forth on
Schedule 6.4, as of the date hereof: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional Shares of capital stock
of the Company or any of its subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (collectively, “Derivative Securities”);
(ii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other Contracts or instruments evidencing indebtedness of the
Company or any of its subsidiaries, or by which the Company or any of its
subsidiaries is or may become bound; (iii) there are no outstanding registration
statements with respect to the Company or any of its securities (other than
registration statements on Form S-8); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and
(vii) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no Contracts by
which the Company is or may become bound to redeem a security of the Company. 
Except as set forth on Schedule 6.4, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.  Schedule 6.4 sets
forth a detailed calculation of the total number of shares of Common Stock
outstanding as of the date hereof assuming (i) the issuance of 1,984,300 Units
pursuant to this Agreement; (ii) the exercise in full of all outstanding
Derivative Securities taking into account all applicable anti-dilution or
similar adjustments or rights, including without limitation those resulting from
the issuance of Units pursuant to this Agreement; and (iii) the exercise of all
Derivative Securities authorized for issuance, but not yet issued, under any
plan of the Company.

 

9

--------------------------------------------------------------------------------


 

6.5                               No Conflicts; Consents and Approvals.  The
execution, delivery  and performance of this Agreement and the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of any of the Units, will not: (i) constitute a
violation of or conflict with any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents; (ii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflict
with, or give to any other Person any rights of termination, amendment,
acceleration or cancellation of, any provision of any Material Contract;
(iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, any
Judgment; (iv) assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws and the
rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its certificate of incorporation,
bylaws or other organizational or governing documents and the Company is not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put the Company in default or breach) under, and the Company has
not taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Material Contract.  Except as specifically contemplated by this Agreement,
the Company is not required to obtain any Consent of, from, or with any
Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its Obligations under this Agreement or the Transaction
Documents in accordance with the terms hereof or thereof, or to issue and sell
the Units in accordance with the terms hereof.  All Consents which the Company
is required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the date hereof.  The Company is not aware
of any facts or circumstances which might give rise to any of the foregoing.

 

6.6                               Issuance of Securities. The Securities are
duly authorized and, upon issuance in accordance with the terms hereof (and of
the Warrants), shall be duly issued, fully paid and non-assessable, and free
from all Encumbrances with respect to the issue thereof, and, assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, will be issued in compliance with all applicable United States
federal and state securities Laws.  Assuming the accuracy of the representations
and warranties of the Buyers set forth in Article V above, the offer and sale by
the Company of the Units is exempt from: (i) the registration and prospectus
delivery requirements of the Securities Act; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.

 

10

--------------------------------------------------------------------------------


 

6.7                               SEC Documents; Financial Statements. The
Common Stock is registered pursuant to Section 12 of the Exchange Act and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the Exchange Act (all of
the foregoing filed within the two (2) years preceding the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”). The Company is
current with its filing obligations under the Exchange Act and all SEC Documents
have been filed on a timely basis or the Company has received a valid extension
of such time of filing and has filed any such SEC Document prior to the
expiration of any such extension.  The Company represents and warrants that true
and complete copies of the SEC Documents are available on the SEC’s website
(www.sec.gov) at no charge to Buyers, and Buyers acknowledge that each of them
may retrieve all SEC Documents from such website and each Buyer’s access to such
SEC Documents through such website shall constitute delivery of the SEC
Documents to Buyers; provided, however, that if any Buyer is unable to obtain
any of such SEC Documents from such website at no charge, as result of such
website not being available or any other reason beyond any Buyer’s control, then
upon request from such Buyer, the Company shall deliver to such Buyer true and
complete copies of such SEC Documents.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable Law (except as such
statements have been amended or updated in subsequent filings prior to the date
hereof, which amendments or updates are also part of the SEC Documents).  As of
their respective dates, the financial statements of the Company included in the
SEC Documents (“Financial Statements”) complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto (except as such Financial Statements have been
amended or updated in subsequent filings prior to the date hereof, which
amendments or updates are also part of the SEC Documents). All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

6.8                               Absence of Certain Changes.  Since the date
the last of the SEC Documents was filed with the SEC, none of the following have
occurred:

 

(a)                                 There has been no event or circumstance of
any nature whatsoever that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; or

 

(b)                                 Except for this Agreement and the other
Transaction Documents, there has been no transaction, event, action,
development, payment, or other matter of any nature whatsoever entered into by
the Company that requires disclosure in an SEC Document which has not been so
disclosed.

 

11

--------------------------------------------------------------------------------


 

6.9                               Absence of Litigation or Adverse Matters.
Except as disclosed in the SEC Documents: (i) there is no Proceeding before or
by any Governmental Authority or any other Person, pending, or the best of
Company’s knowledge, threatened or contemplated by, against or affecting the
Company, its business or Assets; (ii) there is no outstanding Judgments against
or affecting the Company, its business or Assets; and (iii) the Company is not
in breach or violation of any Material Contract.

 

6.10                        Liabilities of the Company.  The Company does not
have any Obligations of a nature required by GAAP to be disclosed on a
consolidated balance sheet of the Company, except: (i) as disclosed in the
Financial Statements; or (ii) incurred in the Ordinary Course of Business since
the date of the last Financial Statements filed by the Company with the SEC that
have not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

6.11                        Title to Assets.  The Company has good and
marketable title to, or a valid license or leasehold interest in, all of its
Assets which are material to the business and operations of the Company as
presently conducted, free and clear of all Encumbrances or restrictions on the
transfer or use of same, other than restrictions on transfer or use arising
under a license or Lease with respect to such Assets that, individually or in
the aggregate, would not have, or be reasonably expected to, materially
interfere with the purposes for which they are currently used and for the
purposes for which they are proposed to be used.  Except as would not have a
Material Adverse Effect, the Company’s Assets are in good operating condition
and repair, ordinary wear and tear excepted, and are free of any latent or
patent defects which might impair their usefulness, and are suitable for the
purposes for which they are currently used and for the purposes for which they
are proposed to be used.

 

6.12                        Real Estate.

 

(a)                                 Real Property Ownership.  The Company does
not own any Real Property.

 

(b)                                 Real Property Leases.  Except pursuant to
the Leases described in the SEC Documents (the “Company Leases”), the Company
does not lease any Real Property.  With respect to each of the Company Leases:
(i) the Company has been in peaceful possession of the property leased
thereunder and neither the Company nor, to the Company’s knowledge, the landlord
is in default thereunder; (ii) no waiver, indulgence or postponement of any of
the Obligations thereunder has been granted by the Company or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the Company which, upon notice or lapse of time or both, would be or could
become a default thereunder or which could result in the termination of the
Company Leases, or any of them, or have a Material Adverse Effect on the
business of the Company, its Assets or its operations or financial results.  The
Company has not violated nor breached any provision of any such Company Leases,
and all Obligations required to be performed by the Company under any of such
Company Leases have been fully, timely and properly performed.  If requested by
any of the Buyers, the Company has delivered to such Buyers true, correct and
complete copies of all Company Leases, including all modifications and
amendments thereto, whether in writing or otherwise.  The Company has not
received any written or oral notice to the effect that any of the Company Leases
will not be renewed at the termination of the term of such Company Leases, or
that any of such Company Leases will be renewed only at higher rents.

 

12

--------------------------------------------------------------------------------


 

6.13                        Material Contracts.  A list of the Material
Contracts is attached as Schedule 6.13.  An accurate, current and complete copy
of each of the Material Contracts has been furnished to Buyers and/or is readily
available as part of the SEC Documents, and each of the Material Contracts
constitutes the entire agreement of the respective parties thereto relating to
the subject matter thereof.  Each of the Material Contracts is in full force and
effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof.  To the knowledge of the
Company and its officers, all Obligations required to be performed under the
terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company.  Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

 

6.14                        Compliance with Laws.  Except as would not have a
Material Adverse Effect, the Company is and at all times has been in material
compliance with all Laws.  The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.

 

6.15                        Intellectual Property.  The Company owns or
possesses adequate and legally enforceable rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and all other intellectual property
rights necessary to conduct its business as now conducted. The Company does not
have any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

6.16                        Labor and Employment Matters.  The Company is not
involved in any labor dispute or, to the knowledge of the Company, is any such
dispute threatened. To the knowledge of the Company and its officers, none of
the Company’s employees is a member of a union and the Company believes that its
relations with its employees are good.  To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 

13

--------------------------------------------------------------------------------


 

6.17                        Employee Benefit Plans.  The Company is in
compliance in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.  To the Company’s
knowledge, the Company has promptly paid and discharged all Obligations arising
under ERISA of a character which if unpaid or unperformed might result in the
imposition of an Encumbrance against any of its Assets or otherwise have a
Material Adverse Effect.

 

6.18                        Tax Matters.  The Company has made and timely filed
all Tax Returns required by any jurisdiction to which it is subject, and each
such Tax Return has been prepared in compliance with all applicable Laws, and
all such Tax Returns are true and accurate in all respects.  Except and only to
the extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes, the Company has
timely paid all Taxes shown or determined to be due on such Tax Returns, except
those being contested in good faith, and the Company has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person.  There is no Proceeding or Claim for
refund now in progress, pending or, to the Company’s knowledge, threatened
against or with respect to the Company regarding Taxes.

 

6.19                        Insurance.  The Company is covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company is engaged and in coverage amounts which are prudent
and typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”).  Such Insurance Policies are in full force and effect,
and all premiums due thereon have been paid.  None of the Insurance Policies
will lapse or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

14

--------------------------------------------------------------------------------


 

6.20                        Permits.  The Company possesses all Permits
necessary to conduct its business, and the Company has not received any notice
of, or is otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and the Company is in material compliance with the respective
requirements of all such Permits.

 

6.21                        Business Location.  The Company has no office or
place of business other than as identified in the SEC Documents and the
Company’s principal executive offices are located in Goleta, California.  All
books and records of the Company and other material Assets of the Company are
held or located at the offices and places of business identified in the SEC
Documents.

 

6.22                        Environmental Laws.  The Company is and has at all
times been in compliance in all material respects with any and all applicable
Environmental Requirements, and there are no pending Claims against the Company
relating to any Environmental Requirements, nor to the best knowledge of the
Company, is there any basis for any such Claims.

 

6.23                        Illegal Payments.  Neither the Company, nor any
director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of his actions for, or on behalf of, the Company:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

6.24                        Related Party Transactions.  Except as disclosed in
the SEC Documents, and except for arm’s length transactions pursuant to which
the Company makes payments in the Ordinary Course of Business upon terms no less
favorable than the Company could obtain from third parties, none of the
officers, directors or employees of the Company, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the issued and outstanding
shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner.  There are no Claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or, to the Company’s
knowledge, between any of them, relating to the Company and its business.

 

6.25                        Internal Accounting Controls.  Except as set forth
in the SEC Documents, the Company and each of its subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

15

--------------------------------------------------------------------------------


 

6.26                        Acknowledgment Regarding Buyers’ Purchase of the
Units. The Company acknowledges and agrees that each Buyer is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no Buyer
is acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by any Buyer or any of its representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Buyer’s purchase of the Units. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

6.27                        Listing and Maintenance Requirements. The Company’s
Common Stock is registered pursuant to Section 12 of the Exchange Act, and the
Company has taken no action designed to, or which to the best of its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the SEC is contemplating terminating such registration.

 

6.28                        Bad Actor.  No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which
Rule 506(d)(2)(ii—iv) or (d)(3), is applicable.  As used in this Section 6.28,
the term “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

6.29                        Brokerage Fees.  Except for the Placement Agent,
there is no Person acting on behalf of the Company who is entitled to or has any
claim for any financial advisory, brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

ARTICLE VII

COVENANTS

 

7.1                               Best Efforts. Each party shall use its best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Articles VIII and IX of this Agreement.

 

7.2                               Form D. If required by applicable Law, the
Company agrees to file a Form D with respect to the Units as required under
Regulation D of the Securities Act and to provide a copy thereof to the
Placement Agent. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Units, or obtain an exemption for the Units for sale to each of the Buyers at
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
Laws of the states of the United States, and shall provide evidence of any such
action so taken to the Placement Agent on or prior to the Closing Date.

 

16

--------------------------------------------------------------------------------


 

7.3                               Affirmative Covenants.

 

(a)                                 Reporting Status; Listing.  So long as any
Buyer owns, legally or beneficially any of the Securities, the Company shall:
(i) file in a timely manner all reports required to be filed under the
Securities Act, the Exchange Act or any securities Laws and regulations thereof
applicable to the Company of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, if not otherwise publicly
available, to provide a copy thereof to a Buyer upon request; (ii) not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination; (iii) if required by the rules and regulations of the
Principal Trading Market, promptly secure the listing of any of the Shares and
Warrant Shares upon the Principal Trading Market (subject to official notice of
issuance) and, take all reasonable action under its control to maintain the
continued listing, quotation and trading of its Common Stock on the Principal
Trading Market, and the Company shall comply in all respects with the Company’s
reporting, filing and other Obligations under the bylaws or rules of the
Principal Trading Market, the Financial Industry Regulatory Authority, Inc. and
such other Governmental Authorities, as applicable.

 

(b)                                 Rule 144.  With a view to making available
to each Buyer the benefits of Rule 144 under the Securities Act (“Rule 144”), or
any similar rule or regulation of the SEC that may at any time permit Buyers to
sell any of the Shares and Warrant Shares to the public without registration,
the Company represents and warrants that: (i) the Company is, and has been for a
period of at least ninety (90) days immediately preceding the date hereof,
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act; (ii) the Company has filed all required reports under Section 13 or
15(d) of the Exchange Act, as applicable, during the twelve (12) months
preceding the Closing Date (or for such shorter period that the Company was
required to file such reports); (iii) the Company is not an issuer defined as a
“Shell Company” (as hereinafter defined); and (iv) if the Company has, at any
time, been an issuer defined as a Shell Company, the Company has: (A) not been
an issuer defined as a Shell Company for at least six (6) months prior to the
Closing Date; and (B) has satisfied the requirements of Rule 144(i) (including,
without limitation, the proper filing of “Form 10 information” at least six
(6) months prior to the Closing Date).  For the purposes hereof, the term “Shell
Company” shall mean an issuer that meets the description set forth under
Rule 144(i)(1)(i).  In addition, so long as any Buyer owns, legally or
beneficially, any of the Shares or Warrant Shares, the Company shall, at its
sole expense:

 

(i)                                     Make, keep and ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available;

 

(ii)                                  furnish to each Buyer, promptly upon
reasonable request: (A) a written statement by the Company that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act; and (b) such other information as may be reasonably requested by each Buyer
to permit each Buyer to sell any of the Shares or Warrant Shares pursuant to
Rule 144 without limitation or restriction; and

 

17

--------------------------------------------------------------------------------


 

(iii)                               promptly at the request of each Buyer, give
the Company’s transfer agent instructions to the effect that, upon the transfer
agent’s receipt from any Buyer of a certificate (a “Rule 144 Certificate”)
certifying that such Buyer’s holding period (as determined in accordance with
the provisions of Rule 144) for any portion of the Shares or Warrant Shares
which such Buyer proposes to sell (the “Securities Being Sold”) is not less than
six (6) months, and receipt by the transfer agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Company or its counsel (or from such Buyer and its
counsel as permitted below), the transfer agent is to effect the transfer of the
Securities Being Sold and issue to such Buyer or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such Securities Being Sold on the transfer agent’s books and
records.  In this regard, upon each Buyer’s request, the Company shall have an
affirmative obligation to cause its counsel to promptly issue to the transfer
agent a legal opinion providing that, based on the Rule 144 Certificate, the
Securities Being Sold were or may be sold, as applicable, pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”).  If the transfer agent requires any
additional documentation in connection with any proposed transfer by any Buyer
of any Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the transfer agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer of the Securities
Being Sold and the issuance of an unlegended certificate to any transferee
thereof, all at the Company’s expense.

 

(c)                                  Matters With Respect to Securities and
Transfer Agent.

 

(i)                                     Removal of Restrictive Legends.  In the
event that any Buyer has any shares of the Company’s Common Stock bearing any
restrictive legends, and such Buyer, through its counsel or other
representatives, submits to the Company’s transfer agent (“Transfer Agent”) any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason (except to the extent
that such refusal or failure is based solely on applicable Law that would
prevent the removal of such restrictive legends) to render an opinion of counsel
or any other documents or certificates required for the removal of the
restrictive legends, then the Company hereby agrees and acknowledges that such
Buyer is hereby irrevocably and expressly authorized to have counsel to such
Buyer render any and all opinions and other certificates or instruments which
may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by such Buyer, and surrender to a
common carrier for overnight delivery to the address as specified by such Buyer,
certificates, registered in the name of such Buyer or its designees,
representing the shares of Common Stock to which such Buyer is entitled, without
any restrictive legends and otherwise freely transferable on the books and
records of the Company.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Authorized Agent of the Company.  The
Company hereby irrevocably appoints each Buyer and each Buyer’s counsel and its
representatives, each as the Company’s duly authorized agent and
attorney-in-fact for the Company for the purposes of authorizing and instructing
the Transfer Agent to process issuances, transfers and legend removals upon
instructions from each Buyer, or any counsel or representatives of each Buyer,
consistent with this Section 7.3(c). The authorization and power of attorney
granted hereby is coupled with an interest and is irrevocable so long as any
Buyer owns or has the right to receive, any shares of the Company’s Common Stock
hereunder.  In this regard, the Company hereby confirms to the Transfer Agent
and each Buyer that it can NOT and will NOT give instructions, including stop
orders or otherwise, inconsistent with the terms of this Section 7.3(c) with
regard to the matters contemplated herein, and that each Buyer shall have the
absolute right to provide a copy of this Agreement to the Transfer Agent as
evidence of the Company’s irrevocable authority for each Buyer and Transfer
Agent to process issuances, transfers and legend removals upon instructions from
each Buyer, or any counsel or representatives of each Buyer, in each case as
specifically contemplated in this Section 7.3(c), without any further
instructions, orders or confirmations from the Company.

 

(iii)                               Injunction and Specific Performance.  The
Company specifically acknowledges and agrees that in the event of a breach or
threatened breach by the Company of any provision of this Section 7.3(c), each
Buyer will be irreparably damaged and that damages at law would be an inadequate
remedy if this Agreement were not specifically enforced.  Therefore, in the
event of a breach or threatened breach of any provision of this
Section 7.3(c) by the Company, each Buyer shall be entitled to obtain, in
addition to all other rights or remedies such Buyer may have, at law or in
equity, an injunction restraining such breach, without being required to show
any actual damage or to post any bond or other security, and/or to a decree for
specific performance of the provisions of this Section 7.3(c).

 

7.4                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Units for general corporate purposes,
including general and administrative expenses, and for the repayment of any
outstanding Indebtedness of the Company or any of its Subsidiaries.

 

7.5                               Fees and Expenses.  The Company agrees to pay
to each Buyer (or any designee or agent of the Buyers), upon demand, or to
otherwise be responsible for the payment of, any and all costs, fees, charges
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for any Buyer, and of any experts and agents, which any Buyer may
incur or which may otherwise be due and payable in connection with: (i) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Transaction Documents;
(ii) the exercise or enforcement of any of the rights of any Buyer under this
Agreement or the Transaction Documents; or (iii) the failure by the Company to
perform or observe any of the provisions of this Agreement or any of the
Transaction Documents.  The provisions of this Subsection shall survive the
termination of this Agreement.

 

7.6                               Public Disclosure of Buyers.  The Company
shall not publicly disclose the name of any Buyer, or include the name of any
Buyer in any filing with the SEC or any regulatory agency or Principal Trading
Market, without the prior written consent of such Buyer except: (a) as required
by federal securities law in connection with any registration statement
contemplated by the Registration Rights Agreement or (b) to the extent such
disclosure is required by Law or Principal Trading Market regulations, in which
case the Company shall provide Buyers with prior written notice of such
disclosure permitted under this clause (b).

 

19

--------------------------------------------------------------------------------


 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Units to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

8.1                               The Buyer shall have executed the Transaction
Documents that require the Buyer’s execution, and delivered them to the Company.

 

8.2                               The Buyer shall have paid the Buyer’s Purchase
Price to the Company, which payment may be made by the release of the Buyer’s
Purchase Price from escrow in accordance with the Escrow Agreement.

 

8.3                               The Buyer’s representations and warranties
shall be true and correct in all material respects as of the date when made and
as of the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the applicable Closing
Date.

 

8.4                               The Company shall have obtained all
governmental, regulatory or third party consents and approvals necessary for the
sale of the Units.

 

8.5                               No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

8.6                               Since the date of execution of this Agreement,
no event or series of events shall have occurred that resulted, or could
reasonably be expected to result, in a Material Adverse Effect.

 

8.7                               Trading in the Common Stock shall not have
been suspended by the SEC or any Principal Trading Market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement.

 

8.8                               The Company shall have received the Minimum
Purchase Proceeds.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IX

CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of a Buyer hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyer’s sole benefit
and may be waived by the Buyer at any time in its sole discretion:

 

9.1                               The Company shall have executed and delivered
the Transaction Documents and delivered the same to the Placement Agent.

 

9.2                               The Company shall have delivered: (a) to the
transfer agent for the Company’s Common Stock, instructions and all such other
documents required by the transfer agent to issue a certificate registered in
such Buyer’s name representing the number of Shares that such Buyer is
purchasing; and (b) to the Placement Agent a Warrant to purchase a number of
shares of Common Stock equal to the number of Shares that such Buyer is
purchasing.

 

9.3                               The representations and warranties of the
Company and of Operating Sub shall be true and correct in all material respects
(except to the extent that any of such representations and warranties are
already qualified as to materiality in Article VI above, in which case, such
representations and warranties shall be true and correct in all respects without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company and Operating Sub shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company and Operating Sub at or prior to the Closing Date.  The
Placement Agent shall have received a certificate, executed by the Chief
Executive Officer or Chief Financial Officer of the Company, dated as of the
Closing Date, to the foregoing effect.

 

9.4                               The Company shall have delivered to the
Placement Agent a certificate evidencing the formation and good standing of the
Company in its jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within twenty
(20) days of the Closing Date.

 

9.5                               The Company shall have delivered to the
Placement Agent a certificate or other reasonably acceptable evidence evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within
twenty (20) days of the Closing Date.

 

9.6                               The Company shall have delivered to the
Placement Agent a certified copy of the Certificate of Incorporation as
certified by the Secretary of State of the Company’s jurisdiction of
incorporation within twenty (20) days of the Closing Date.

 

9.7                               The Company shall have delivered to the
Placement Agent a certificate, in the form acceptable to the Placement Agent,
executed by the Secretary of the Company dated as of the Closing Date, as to
(i) the resolutions consistent with Section 6.3 as adopted by the Company’s
board of directors, (ii) the Certificate of Incorporation of the Company and
(iii) the Bylaws of the Company as in effect at the Closing.

 

21

--------------------------------------------------------------------------------


 

9.8                               The Company shall have delivered to the
Placement Agent an opinion of counsel to the Company, as of the Closing Date, in
a form satisfactory to the Placement Agent and its counsel.

 

9.9                               No event shall have occurred which could
reasonably be expected to have a Material Adverse Effect.

 

9.10                        The Company shall have received the Minimum Purchase
Proceeds.

 

ARTICLE X

INDEMNIFICATION

 

10.1                        Company’s Obligation to Indemnify.  In consideration
of the Buyers’ execution and delivery of this Agreement and acquiring the Units
hereunder, and in addition to all of the Company’s and Operating Sub’s other
obligations under this Agreement, the Company and Operating Sub, jointly and
severally, hereby agree to defend and indemnify each Buyer and each Buyer’s
Affiliates and subsidiaries, and their respective directors, officers,
employees, agents and representatives, and the successors and assigns of each of
them (collectively, the “Buyer Indemnified Parties”) and the Company and
Operating Sub do hereby agree to hold the Buyer Indemnified Parties harmless,
from and against any and all Claims made, brought or asserted against the Buyer
Indemnified Parties, or any one of them, and the Company and Operating Sub
hereby agree to pay or reimburse the Buyer Indemnified Parties for any and all
Claims payable by any of the Buyer Indemnified Parties to any Person, including
reasonable attorneys’ and paralegals’ fees and expenses, court costs, settlement
amounts, costs of investigation and interest thereon from the time such amounts
are due at the highest non-usurious rate of interest permitted by applicable
Law, through all negotiations, mediations, arbitrations, trial and appellate
levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company or Operating Sub in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby;
(ii) any breach of any covenant, agreement or Obligation of the Company or
Operating Sub contained in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby; or
(iii) any Claims brought or made against the Buyer Indemnified Parties, or any
one of them, by any Person and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement, the Transaction
Documents or any other instrument, document or agreement executed pursuant
hereto or thereto, any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the Units, or
the status of the Buyers of any of the Units, as a buyer and holder of such
Units in the Company. To the extent that the foregoing undertaking by the
Company and Operating Sub may be unenforceable for any reason, the Company and
Operating Sub shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.  The Company will not be liable to any Buyer under this
indemnity: (i) for any settlement by a Buyer in connection with any Claim
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; or (ii) to the extent, but only
to the extent, that a Claim is attributable to any Buyer’s breach of any of the
representations, warranties, covenants or agreements made by such Buyer in this
Agreement or in the other Transaction Documents.

 

22

--------------------------------------------------------------------------------


 

ARTICLE XI

MATTERS RELATING TO THE BUYERS

 

11.1                        Independent Nature of Buyers’ Obligations and
Rights.  The obligations of each Buyer under this Agreement and the Transaction
Documents are several and not joint with the obligations of any other Buyer, and
no Buyer shall be responsible in any way for the performance of the obligations
of any other Buyer under any one or more of the Transaction Documents.  The
decision of each Buyer to purchase the Units pursuant to the Transaction
Documents has been made by each such Buyer independently of any other Buyer and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries, if any, which may have been made or given by any other Buyer
or any of their respective officers, directors, principals, employees, agents,
counsel or representatives (collectively, including the Buyer in question, the
“Buyer Representatives”).  No Buyer Representative shall have any liability to
any other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such other
Buyer in connection with monitoring its investment in the Units or enforcing its
rights under the Transaction Documents.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any Proceeding for such purpose.  The Company and each of the Buyers
acknowledge that, for reasons of administrative convenience the Company has
elected to provide each of the Buyers with the same Transaction Documents for
the purpose of closing a transaction with multiple Buyers and not because it was
required or requested to do so by any Buyer.  In furtherance of the foregoing,
and not in limitation thereof, the Company and the Buyers acknowledge that
nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Buyer pursuant thereto, shall be deemed to constitute any
two or more Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.

 

11.2                        Equal Treatment of Buyers.  No consideration shall
be offered or paid to any Buyer to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents, unless the same
consideration is also offered to all of the other Buyers parties to the
Transaction Documents.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XII

TERMINATION

 

12.1                        Termination.  This Agreement may be terminated prior
to Closing (i) by written agreement of the Buyers and the Company or (ii) by
either the Company or a Buyer (as to itself but no other Buyer) upon written
notice to the other, if the Initial Closing shall not have taken place by
3:30 p.m. Eastern time on October 13, 2017, or such later date approved by the
Company’s Board of Directors, but in no event later than November 10, 2017
(“Outside Closing Date”); provided, that the right to terminate this Agreement
under this Section 12.1 shall not be available to any party whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time.

 

12.2                        Consequences of Termination.  No termination of this
Agreement shall release any party from any liability for breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1                        Notices.  All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

 

If to the Company:

 

Resonant Inc.

 

 

110 Castilian Drive, Suite 100

 

 

Goleta, California 93117

 

 

Attention: Jeff A. Killian

 

 

Email: jkillian@resonant.com

 

 

 

With a copy to:

 

Stubbs Alderton & Markiles, LLP

 

 

15260 Ventura Boulevard, 20th Floor

 

 

Sherman Oaks, California 91403

 

 

Attention: John McIlvery

 

 

Email: jmcilvery@stubbsalderton.com

 

 

Facsimile: (818) 444-6302

 

 

 

If to the Buyers:

 

To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto

 

24

--------------------------------------------------------------------------------


 

unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day.  Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

13.2                        Entire Agreement.  This Agreement, including the
Exhibits and Schedules attached hereto and the documents delivered pursuant
hereto, including the Transaction Documents, set forth all the promises,
covenants, agreements, conditions and understandings between the parties hereto
with respect to the subject matter hereof and thereof, and supersede all prior
and contemporaneous agreements, understandings, inducements or conditions,
expressed or implied, oral or written, except as contained herein and in the
Transaction Documents; provided, however, except as explicitly stated herein,
nothing contained in this Agreement or any other Transaction Document shall (or
shall be deemed to) (i) have any effect on any agreements any Buyer has entered
into with, or any instruments any Buyer has received from, the Company prior to
the date hereof with respect to any prior investment made by such Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and any Buyer, or any instruments any Buyer received from the Company prior to
the date hereof, and all such agreements and instruments shall continue in full
force and effect..

 

13.3                        Successors and Assigns.  This Agreement, and any and
all rights, duties and obligations hereunder, shall not be assigned,
transferred, delegated or sublicensed by the Company without the prior written
consent of each Buyer.  Subject to the foregoing and except as otherwise
provided herein, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

13.4                        Binding Effect.  This Agreement shall be binding
upon the parties hereto, their respective successors and permitted assigns.

 

25

--------------------------------------------------------------------------------


 

13.5                        Amendment.  Except as specifically set forth herein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Buyers.  Any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such amendment
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding or (2) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion).  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Buyers may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such waiver
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion).  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents who are holders of Securities.
The Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.  Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that no due diligence or other investigation or inquiry
conducted by a Buyer, any of its advisors or any of its representatives shall
affect such Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document. “Required Buyers”
means Buyers holding and/or subscribing hereunder for a majority of the Shares
and Warrant Shares, as group, represented by the Units sold or to be sold
pursuant to this Agreement.

 

13.6                        Gender and Use of Singular and Plural.  All pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identity of the party or parties or their personal representatives,
successors and assigns may require.

 

13.7                        Execution.  This Agreement may be executed in one or
more counterparts, all of which taken together shall be deemed and considered
one and the same Agreement, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party.  A digital reproduction, portable document
format (“.pdf”) or other reproduction of this Agreement may be executed by one
or more parties hereto and delivered by such party by electronic signature
(including signature via DocuSign or similar services), electronic mail or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes.

 

13.8                        Headings.  The article and section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of the Agreement.

 

26

--------------------------------------------------------------------------------


 

13.9                        Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  Each party
hereby irrevocably waives any right it may have, and agrees not to request, a
jury trial for the adjudication of any dispute hereunder or in connection with
or arising out of this Agreement or any transaction contemplated hereby.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

13.10                 Further Assurances.  The parties hereto will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

 

13.11                 Survival.  The representations and warranties contained
herein shall survive the Closing and the delivery of the Shares and Warrants. 
Each Buyer shall be responsible only for its own representations, warranties and
covenants hereunder.

 

13.12                 Time is of the Essence. The parties hereby agree that time
is of the essence with respect to performance of each of the parties’
Obligations under this Agreement.  The parties agree that in the event that any
date on which performance is to occur falls on a Saturday, Sunday or state or
national holiday, then the time for such performance shall be extended until the
next business day thereafter occurring.

 

13.13                 Joint Preparation.  The preparation of this Agreement has
been a joint effort of the parties and the resulting documents shall not, solely
as a matter of judicial construction, be construed more severely against one of
the parties than the other.

 

13.14                 Severability.  If any one of the provisions contained in
this Agreement, for any reason, shall be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

27

--------------------------------------------------------------------------------


 

13.15                 No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

 

13.16                 WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR
ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH
THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
BUYERS AND THE COMPANY ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BUYERS TO PURCHASE THE NEW NOTES.

 

13.17                 Compliance with Federal Law.  The Company shall:
(i) ensure that no Person who owns a controlling interest in or otherwise
controls the Company is or shall at any time be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the
Treasury, included in any Executive Orders or in any other similar lists of any
Governmental Authority; (ii) not use or permit the use of the proceeds of the
purchase of the Units to violate any of the foreign asset control regulations of
OFAC or any enabling statute, Executive Order relating thereto or any other
requirements or restrictions imposed by any Governmental Authority; and
(iii) comply with all applicable Lender Secrecy Act (“BSA”) laws and
regulations, as amended.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

 

“COMPANY”

 

 

 

RESONANT INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ George B. Holmes

 

 

George B. Holmes,

 

 

Chief Executive Officer

 

 

 

 

 

[Buyer Signature Pages Follows]

 

Company Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT

 

WITH RESONANT INC.

 

[Buyer’s signature to be provided by way of its execution of the Omnibus
Signature Page to the Agent’s “Omnibus Signature Page and Investor
Questionnaire” with respect to this offering.]

 

--------------------------------------------------------------------------------


 

BUYER ADDENDUM RE ESCROW

(this information is required)

 

 

 

(Print Name of Buyer)

 

 

By signing the Securities Purchase Agreement, the above named Buyer hereby
certifies and confirms that: In the event that the Escrow Agent makes a
disbursement to the Buyer, which may or may not occur, the Buyer hereby confirms
that such disbursement is to be made by wire transfer using the following wire
transfer instructions. The Escrow Agent, the Company and the Placement Agent can
rely on this confirmation and the Buyer will not revoke this confirmation unless
the Buyer confirms to the Company on this form, replacement wire transfer
instructions at least two (2) Business Days before revoking this confirmation.
The Company may instruct the Escrow Agent to, or the Escrow Agent may on its
own, withhold any such disbursement until the Company is reasonably satisfied
and the Escrow Agent is satisfied in its sole discretion with the instructions
and procedures for making such disbursement.

 

 

Bank Name:

 

 

 

 

 

Bank Address:

 

 

 

 

 

ABA Number:

 

 

 

 

 

Account Number:

 

 

 

 

 

Account Name:

 

 

 

 

 

Reference:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

(Omitted and Filed as Exhibit 10.2 to Form 8-K)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WARRANT

 

(Omitted and Filed as Exhibit 10.3 to Form 8-K)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ESCROW AGREEMENT

 

SUBSCRIPTION ESCROW AGREEMENT

 

This Subscription Escrow Agreement (this “Escrow Agreement”), dated as of the
effective date (the “Effective Date”) set forth on Schedule 1 attached hereto
(“Schedule 1”), by and among the corporation identified on Schedule 1 (the
“Issuer”), the corporation identified on Schedule 1 (the “Depositor”) and
Delaware Trust Company, as escrow agent hereunder  (the “Escrow Agent”).

 

WHEREAS, the Issuer will offer to certain accredited investors, pursuant to a
Securities Purchase Agreement, as may be subsequently amended (the “Purchase
Agreement”), the subscription and sale of a minimum of $7 million of Units, with
each Unit consisting of one share of common stock, $0.001 par value (“Common
Stock”), and one investor warrant to purchase up to one share of Common Stock,
at a price per Unit as set forth in the Securities Purchase Agreement (the
“Units”); and

 

WHEREAS, the Depositor has been named as the placement agent in connection with
the proposed offering of the Units.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.                                      Appointment.  The Issuer and Depositor
hereby appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent hereby accepts such appointment under the terms and
conditions set forth herein.

 

2.                                      Escrow Fund.  The Issuer and Depositor
shall instruct the subscribers under the Purchase Agreement to deliver to the
Escrow Agent checks made payable to the order of “Delaware Trust Company, as
Escrow Agent for Resonant Inc.” or wire transfers to Delaware Trust Company,
Name of Bank:  PNC Bank; Bank Address:  300 Delaware Avenue, Wilmington, DE
19801; ABA# 031100089; Account Name:  Delaware Trust Company; Account Number: 
[·]; OBI:  FFC:  Resonant Inc. Subscription Escrow: [·] for credit to Delaware
Trust Company as Escrow Agent for Resonant Inc., Account No. [·], in each case,
with the name, address and tax identification number (“TIN”) of the individual
or entity making payment (such payments, the “Escrow Deposit”).  The Escrow
Agent shall, subject to the terms and conditions hereof, hold the Escrow Deposit
and any proceeds thereof (the “Escrow Fund”) as directed in Section 3.

 

3.                                      Investment of Escrow Fund.  During the
term of this Escrow Agreement, the Escrow Fund shall be held in a non-interest
bearing account by the Escrow Agent as indicated on Schedule 1 or such other
non-interest bearing investments as shall be directed in writing jointly by the
Issuer and the Depositor and as shall be acceptable to the Escrow Agent. The
Escrow Agent may earn compensation in the form of short-term interest (“float”)
on items like uncashed distribution checks (from the date issued until the date
cashed), funds that it is directed not to invest, deposits awaiting investment
direction or received too late to be invested overnight in previously directed
investments.

 

4.                                      Disposition and Termination.  The
Depositor and the Issuer agree to jointly notify the Escrow Agent in writing of
the closing date of the offering (the “Offering Closing Date”) and whether or
not the Issuer received subscriptions that will result in the Issuer receiving
gross proceeds of at least $7,000,000 (the “Minimum Subscription Amount”).  Upon
receipt of such written notification the following procedure will take place.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

(i)                                     If the Escrow Agent receives into the
Escrow Fund subscriptions for the Minimum Subscription Amount on or before
September 30, 2017, which date may be extended upon the joint written
instructions of the Issuer and Depositor (such date, as it may be extended,
“Outside Date”), the Escrow Fund will be promptly paid to or credited to the
accounts of, or otherwise transferred to, the Issuer and the Depositor pursuant
to the joint instructions from the Issuer and the Depositor.

 

(ii)                                  If (a) the Issuer does not receive into
the Escrow Fund subscriptions for the Minimum Subscription Amount by the Outside
Date, (b) any subscription is not accepted by the Issuer or (c) the offering is
abandoned or terminated, the Issuer and Depositor shall notify the Escrow Agent
pursuant to a joint written instruction. Escrow Agent shall also be provided by
Depositor with suitable notice and, to the extent not previously provided
pursuant to Section 2 above, a list containing the amount received from each
subscriber whose funds have been deposited with the Escrow Agent (with respect
to each subscriber the “Subscriber Investment Amount”) and the name, address and
TIN of each subscriber.  The aggregate of all Subscriber Investment Amounts
shall not exceed the amount of the Escrow Fund on the Offering Closing Date or
date of termination or abandonment thereof.  The Escrow Agent shall distribute
to each subscriber the appropriate Subscriber Investment Amount without interest
or deduction within 10 days of receipt of the information described in this
Section 4(ii).

 

(iii)                               If any date that is a deadline under this
Escrow Agreement is not a Business Day, then such date shall be the Business Day
that immediately follows that date.  “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

 

Upon delivery of the Escrow Fund to the Issuer or the subscribers as the case
may be, by the Escrow Agent, this Escrow Agreement shall terminate, subject to
the provisions of Section 8.

 

5.                                      Escrow Agent.  The Escrow Agent
undertakes to perform only such duties as are expressly set forth herein and no
duties shall be implied. The Escrow Agent shall have no liability under and no
duty to inquire as to the provisions of any agreement other than this Escrow
Agreement.  The Escrow Agent may rely upon and shall not be liable for acting or
refraining from acting upon any written notice, instruction or request furnished
to it hereunder and believed by it to be genuine and to have been signed or
presented by the Issuer and Depositor.  The Escrow Agent shall be under no duty
to inquire into or investigate the validity, accuracy or content of any such
document.  The Escrow Agent shall have no duty to solicit any payments which may
be due it or the Escrow Fund.  The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that the Escrow Agent’s gross negligence or
willful misconduct was the primary cause of any loss to the Issuer or Depositor.
The Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it.  The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons.  In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to (i) refrain from taking any action other than keeping safely all
property held in escrow until it shall be directed otherwise in writing by the
Issuer and the Depositor or by a final order or judgment of a court of competent
jurisdiction, or (ii) deliver the Escrow Fund to a court of competent
jurisdiction.  Anything in this Escrow Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

6.                                      Succession and Termination.

 

(a)                                 The Escrow Agent may resign and be
discharged from its duties or obligations hereunder by giving 30 days’ advance
notice in writing of such resignation to the other parties hereto specifying a
date when such resignation shall take effect.  Upon providing such notice, the
Escrow Agent shall have no further obligation hereunder except to hold as
depository the Escrow Fund until the end of such 30-day period. In such event,
the Escrow Agent shall not take any action, other than receiving and depositing
subscribers’ checks and wire transfers in accordance with this Escrow Agreement,
until the Issuer has designated a banking corporation, trust company, attorney
or other person as successor escrow agent.  Upon receipt of such written
designation signed by the Depositor and the Issuer, the Escrow Agent shall
promptly deliver the Escrow Fund to such successor and shall thereafter have no
further obligations hereunder.  If such instructions are not received within 30
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Fund held by it pursuant to this Escrow Agreement with a
clerk of a court of competent jurisdiction pending the appointment of a
successor. In either case provided for in this section, the Escrow Agent shall
be relieved of all further obligations and released from all liability
thereafter arising with respect to the Escrow Fund.  The Escrow Agent shall have
the right to withhold an amount equal to any amount due and owing to the Escrow
Agent.  Any corporation or association into which the Escrow Agent may be merged
or converted or with which it may be consolidated shall be the Escrow Agent
under this Escrow Agreement without further act.

 

(b)                                 The Issuer and the Depositor may terminate
the appointment of the Escrow Agent hereunder upon written notice specifying the
date upon which such termination shall take effect, which date shall be at least
30 days from the date of such notice.  In the event of such termination, the
Issuer and the Depositor shall, within thirty (30) days of such notice, appoint
a successor escrow agent and the Escrow Agent shall, upon receipt of written
instructions signed by the Issuer and the Depositor, turn over to such successor
escrow agent all of the Escrow Fund; provided, however, that if the Issuer and
the Depositor fail to appoint a successor escrow agent within such 30-day
period, such termination notice shall be null and void and the Escrow Agent
shall continue to be bound by all of the provisions hereof.  Upon receipt of the
Escrow Fund, the successor escrow agent shall become the escrow agent hereunder
and shall be bound by all of the provisions hereof and Escrow Agent shall be
relieved of all further obligations and released from all liability thereafter
arising with respect to the Escrow Fund and under this Escrow Agreement.

 

7.                                      Fees.  The Issuer agrees to pay the
Escrow Agent upon execution of this Escrow Agreement and from time to time
thereafter reasonable compensation for the services to be rendered hereunder,
which unless otherwise agreed in writing shall be as described in Schedule 1
attached hereto.  Provided the Minimum Subscription Amount is received and an
Offering Closing Date is established, upon such closing the Escrow Agent is
authorized to deduct such fees from the Escrow Fund without upon prior written
notice to the Issuer and Depositor.

 

8.                                      Indemnity.  The Issuer and the Depositor
shall jointly and severally indemnify, defend and save harmless the Escrow Agent
and its directors, officers, agents and employees (the “indemnitees”) from all
loss, liability or expense (including the fees and expenses of in house or
outside counsel) arising out of or in connection with (i) the Escrow Agent’s
execution and performance of this Escrow Agreement, except in the case of any
indemnitee to the extent that such loss, liability or expense is due to the
gross negligence or willful misconduct of the Escrow Agent, or (ii) its
following any instructions or other directions from the Issuer or the Depositor,
except to the extent that its following any such instruction or direction is
expressly forbidden by the terms hereof. The parties hereto acknowledge that the
foregoing indemnities shall survive the resignation or removal of the Escrow
Agent or the termination of this Escrow Agreement.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

9.                                      TINs. The Issuer and the Depositor each
represent that its correct TIN assigned by the Internal Revenue Service or any
other taxing authority is set forth in Schedule 1.  All interest or other income
earned under the Escrow Agreement, if any, shall be allocated to the Issuer and
reported, to the extent required by law, by the Escrow Agent to the IRS or any
other taxing authority, as applicable, on IRS form 1099 or 1042S (or other
appropriate form) as income earned from the Escrow Fund by the Issuer whether or
not said income has been distributed during the year.  Unless otherwise
indicated in writing by the parties hereto, no taxes or other withholdings are
required to be made under applicable law or otherwise with respect to any
payment to be made by Escrow Agent.  All documentation necessary to support a
claim of exemption or reduction in such taxes or other withholdings has been
timely collected by Issuer and copies will be provided to Escrow Agent promptly
upon a request therefor.  Unless otherwise agreed to in writing by Escrow Agent,
all tax returns required to be filed with the IRS and any other taxing authority
as required by law with respect to payments made hereunder shall be timely filed
and prepared by Issuer, including but not limited to, any applicable reporting
or withholding pursuant to the Foreign Account Tax Reporting Act (“FATCA”).  The
parties hereto acknowledge and agree that the Escrow Agent shall have no
responsibility for the preparation and/or filing of any tax return or any
applicable FATCA reporting with respect to the Escrow Fund.  The Escrow Agent
shall withhold any taxes it deems appropriate, including but not limited to
required withholding in the absence of proper tax documentation, and shall remit
such taxes to the appropriate authorities as it determines may be required by
any law or regulation in effect at the time of the distribution.

 

10.                               Notices.  All communications hereunder shall
be in writing and shall be deemed to be duly given and received:

 

(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile or by other electronic means;

 

(ii) on the next Business Day if sent by overnight courier; or

 

(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to clauses (ii) and (iii) of this Section 10, such communications
shall be deemed to have been given on the date received by the Escrow Agent.  In
the event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.

 

11.                               Security Procedures.  In the event Escrow Fund
transfer instructions are given (other than in writing at the time of execution
of this Escrow Agreement), whether in writing, by telecopier or otherwise, the
Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on schedule 2 hereto
(“Schedule 2”), and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated.  The persons and telephone
numbers for call-backs may be changed only in a writing by Issuer and Depositor
actually received and acknowledged by the Escrow Agent. The Escrow Agent and the
beneficiary’s bank in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by the Issuer or the Depositor
to identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii) an
intermediary bank.  The Escrow Agent may apply any of the escrowed funds for any
payment order it executes using any such identifying number, even where its use
may result in a person other than the beneficiary being paid, or the transfer of
funds to a bank other than the beneficiary’s bank or an intermediary bank
designated. The parties to this Escrow Agreement acknowledge that these security
procedures are commercially reasonable.

 

Exhibit C-4

--------------------------------------------------------------------------------


 

12.                               Miscellaneous.  The provisions of this Escrow
Agreement may be waived, altered, amended or supplemented, in whole or in part,
only by a writing signed by all of the parties hereto.  Neither this Escrow
Agreement nor any right or interest hereunder may be assigned in whole or in
part by any party, except as provided in Section 6, without the prior consent of
the other parties.  This Escrow Agreement shall be governed by and construed
under the laws of the State of Delaware.  Each party hereto irrevocably waives
any objection on the grounds of venue, forum non conveniens or any similar
grounds and irrevocably consents to service of process by mail or in any other
manner permitted by applicable law and consents to the jurisdiction of the
courts located in the State of Delaware.  The parties further hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Escrow Agreement.  No party to this Escrow Agreement
is liable to any other party for losses due to, or if it is unable to perform
its obligations under the terms of this Escrow Agreement because of, acts of
God, fire, floods, strikes, equipment or transmission failure, or other causes
reasonably beyond its control.  This Escrow Agreement is solely for the benefit
of the parties and their respective successors and permitted assigns, and no
other person has any right, benefit, priority or interest under or because of
the existence of this Escrow Agreement.  This Escrow Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Signature page follows]

 

Exhibit C-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth in Schedule 1.

 

 

Delaware Trust Company

 

as Escrow Agent

 

 

 

 

 

By:

/s/ Alan R. Halpern

 

 

Alan R. Halpern

 

 

Vice President

 

 

 

Resonant Inc.

 

 

 

 

 

By:

/s/ Jeff Killian

 

 

Jeff Killian,

 

 

Chief Financial Officer

 

 

 

 

 

National Securities Corporation

 

 

 

 

 

By:

/s/ Jonathan Rich

 

 

Jonathan Rich

 

 

EVP, Head of Investment Banking

 

Exhibit C-6

--------------------------------------------------------------------------------


 

Schedule 1

 

Effective Date:

 

August 23, 2017

 

 

 

Name of Issuer:

 

Resonant Inc.

Issuer Notice Address:

 

110 Castilian Drive, Suite 100, Goleta, California 93117

Issuer E-mail:

 

jkillian@resonant.com

Issuer TIN:

 

45-4320930

 

 

 

Name of Depositor:

 

National Securities Corporation

Depositor Notice Address:

 

410 Park Avenue, 14th Floor, New York, NY 10022

Depositor E-mail:

 

jrich@nationalsecuritiesib.com

Depositor TIN:

 

 

 

 

 

Name of Escrow Agent:

 

Delaware Trust Company

Escrow Agent Notice Address:

 

2711 Centerville Road, Suite 400

 

 

Wilmington, DE 19808

 

 

Attn: Escrow Administration

 

 

E-mail: trust@delawaretrust.com

 

 

Telephone: 866-291-6119

 

 

Facsimile: 302-636-8666

 

 

 

Investment:

 

[specify]

 

o                              BlackRock Temp Fund Cash Management Shares (the
“Share Class”), an institutional money market mutual fund for which the Escrow
Agent serves as shareholder servicing agent and/or custodian or subcustodian. 
The parties hereto: (i) acknowledge Escrow Agent’s disclosure of the services
the Escrow Agent is providing to and the fees it receives from BlackRock;
(ii) consent to the Escrow Agent’s receipt of these fees in return for providing
shareholder services for the Share Class; and (iii) acknowledge that the Escrow
Agent has provided on or before the date hereof a BlackRock Temp Fund Cash
Management Shares prospectus which discloses, among other things, the various
expenses of the Share Class and the fees to be received by the Escrow Agent.

 

o                              Such other investments as Issuer, Depositor and
Escrow Agent may from time to time mutually agree upon in a writing executed and
delivered by the  Issuer and the Depositor and accepted by the Escrow Agent.

 

x                            The funds shall not be invested.

 

Escrow Agent’s compensation:    See Appended Schedule 3

 

Exhibit C-7

--------------------------------------------------------------------------------


 

Schedule 2

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

If to Issuer:

 

 

 

Name

 

Telephone Number

 

 

 

 

 

1.

 

George B. Holmes

 

Office:

 

 

 

 

Mobile:

 

 

 

 

 

2.

 

Jeff Killian

 

Office:

 

 

 

 

Mobile:

 

If to Depositor:

 

 

 

Name

 

Telephone Number

 

 

 

 

 

1.

 

Jonathan Rich

 

 

 

 

 

 

 

2.

 

Nikhil Bhambi

 

 

 

Telephone call-backs may be made to each Issuer and Depositor if joint
instructions are required pursuant to this Escrow Agreement.

 

Exhibit C-8

--------------------------------------------------------------------------------


 

Schedule 3

 

Escrow Agent Fees:

 

$1,000 - set-up fee payable in advance of the closing of the transaction

 

$3,000 — annual administration fee covering up to 100 deposits, payable in
advance of the closing of the transaction and upon each subsequent annual
anniversary date.  There is an additional administration fee of $750.00 for each
block of 50 deposits over the initial 100 deposits.

 

TRANSACTION FEES:

 

Wire transfer of fund: $35.00/domestic wire initiated; $75.00/international
payment

 

Checks Cut: $10.00/check cut

 

1099 Preparation: $12.00/1099 prepared

 

1042-S Preparation:  $50.00/per 1042-S

 

Returned Check: $30.00/returned item

 

An additional annual fee of 15 basis points on the escrow account balance
payable in advance may be charged for investments other than institutional money
market funds with which the Escrow Agent has established servicing arrangements.

 

Exhibit C-9

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO SUBSCRIPTION ESCROW AGREEMENT

 

This Amendment No. 1 to Subscription Escrow Agreement (this “Amendment), dated
as of September 19, 2017, is entered into between Resonant Inc., a Delaware
corporation (the “Issuer”), National Securities Corporation, a Washington
corporation (the “Depositor”), and Delaware Trust Company, as escrow agent
hereunder  (the “Escrow Agent”).

 

WHEREAS, the parties have previously entered into that certain Subscription
Escrow Agreement with an effective date as of August 23, 2017 (“Agreement”).

 

WHEREAS, the parties now wish to amend the Agreement for purposes of increasing
the Minimum Subscription Amount (as defined in the Agreement) from $7,000,000 to
$8,000,000.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.                                      Definitions.  Unless other defined
herein, all capitalized terms used in this Amendment shall have the meanings
given to them in the Agreement.

 

2.                                      Amendment.  The first sentence of
Section 4 of the Agreement shall be deleted in its entirety and replaced with
the following:

 

“The Depositor and the Issuer agree to jointly notify the Escrow Agent in
writing of the closing date of the offering (the “Offering Closing Date”) and
whether or not the Issuer received subscriptions that will result in the Issuer
receiving gross proceeds of at least $8,000,000 (the “Minimum Subscription
Amount”).”

 

3.                                      No Other Changes.  Except as expressly
set forth in this Amendment, all provisions, terms, and conditions set forth in
the Agreement shall continue to remain in full force and effect and shall not be
affected by this Amendment.  This Amendment may be signed via facsimile in any
number of counterparts, each of which shall be deemed an original, but when
taken together shall constitute one and the same instrument.

 

[Signature page follows]

 

Exhibit C-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

 

Delaware Trust Company

 

as Escrow Agent

 

 

 

 

 

By:

/s/ Alan R. Halpern

 

 

Alan R. Halpern

 

 

Vice President

 

 

 

Resonant Inc.

 

 

 

 

 

By:

/s/ Jeff Killian

 

 

Jeff Killian,

 

 

Chief Financial Officer

 

 

 

 

 

National Securities Corporation

 

 

 

 

 

By:

/s/ Jonathan Rich

 

 

Jonathan Rich

 

 

EVP, Head of Investment Banking

 

Exhibit C-11

--------------------------------------------------------------------------------